Citation Nr: 1217851	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had periods of active service from September 1987 to January 1988, January 1991 to March 1991 and from October 1991 to January 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for left ear tinnitus, and denied the reopening of a previously denied claim of service connection for bilateral hearing loss because the evidence submitted was not new and material.  

In September 2011, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC.  A transcript of that hearing is of record.

The claims of service connection for tinnitus and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

With regard to claim of service connection for hearing loss, the issue originally considered by the RO in February 2008 was whether new and material evidence had been submitted to reopen a previously denied claim.  However, for the following reasons the Board has recharacterized the issue as entitlement to service connection for hearing loss.

If a decision by the RO goes unappealed, it is final.  An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

In simpler terms, the RO issues a rating decision, and provides notice of the rating decision to the appellant, along with appellate rights.  The Veteran then has one year from the date that such notice was sent to the Veteran to submit an NOD.  If no NOD is received within that one year period following notice of the rating decision, then the rating decision becomes final.

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

In August 1993, the Veteran submitted her initial claim of service connection for hearing loss.  On her claim form, she listed "hearing loss left ear - 1987" and "bi-lateral hearing loss 1993."  In a December 1993 rating decision, the RO denied service connection for bilateral hearing loss, finding that (1) service records were negative for acoustic trauma or chronic ear disease; (2) the Veteran worked in the personnel division; (3) military discharge audio test results showed 10 average decibel loss in the right ear at all ranges (hence no hearing loss for VA purposes in the right ear) and a 40-60 average decibel loss in the left ear at ranges between 500 and 4000 Hz; however, these results were nearly identical to the results at the time of military induction for the left ear; thus, the left ear hearing loss pre-existed service and was not made permanently worse during service.

Notice of that decision and the Veteran's appellate rights were provided to her on December 29, 1993.  The notice specifically indicated that she could reopen her claim with new and material evidence, or, if she wished to appeal the determination to the BVA, she must send the RO a Notice of Disagreement within one year from the date of the letter.  Thus, the Veteran was notified that she had one year to submit an NOD with the December 1993 rating decision.  

On May 19, 1994, the RO received correspondence from the Veteran requesting to reopen her claim for hearing loss.  She requested the RO to "see medical records showing hearing loss."  In response to that request, the RO sent the Veteran a letter on May 17, 1994.  In that letter, the RO informed the Veteran that her claim of service connection for hearing loss was denied.  The letter further explained that the subsequent December 29, 1993 notice letter provided to her the reasons for the denial of her claim.  The May 17, 1994 letter reiterated those reasons, explaining that the Veteran's right ear exhibited no hearing loss throughout service, and her left ear hearing loss pre-existed service and was not permanently aggravated in service.  

However, the May 17, 1994 letter to the Veteran incorrectly notified her that her one-year appeal period [following the date of the December 29, 1993 letter] had expired.  More specifically, the May 17, 1994 letter to the Veteran stated:  

You had one year from the date of that letter to appeal or disagree with that decision.  The one year time limit has expired and that decision has become final.  However, you may reopen your claim at any time by submitting evidence not previously considered that would tend to support your claim.  

The letter also notified the Veteran that the medical evidence submitted by her was not new evidence because it was considered in the December 20, 1993 decision.  Appellate rights were not provided to her.

Although the Veteran's May 10, 1994 statement was properly construed as a claim to reopen, and not an NOD with the December 1993 rating decision, the RO erroneously notified the Veteran, on May 17, 1994, that her one-year period to appeal or disagree with the December 1993 decision had expired and therefore, the December 1993 decision had become final.  As noted above, the Veteran had until December 1994, over 6 months following the issuance of the May 17, 1994 letter to appeal the December 1993 rating decision.  Thus, by telling the Veteran in a May 17, 1994 letter that her one-year appeal period had expired, the RO erroneously notified the Veteran that the December 1993 rating decision was final, thereby frustrating the purpose of her appellate rights, which were provided to her in the December 29,1993 notice letter.  In essence, the RO provided the Veteran with incorrect information, misleading her to believe that her only option at that point was to reopen the claim with new and material evidence, and that she could no longer appeal the December 1993 rating decision as of May 17, 1994.  In addition, the May 1994 notice letter from the RO did not include appellate rights.  

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  The only exception to the above finality rules arises when an apparently final prior decision was not in fact final.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008)  (citing Myers v. Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal.  Id.  The Myers Court held that because of the unacted upon appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim had become final, thus allowing a claim for an earlier effective date based on disagreement with a later decision.  Id.  

Pursuant to 38 C.F.R. § 3.103, the Veteran is entitled to notice clearly setting for the decision made, the reasons(s) for the decision, the right to a hearing, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  Accordingly, the regulation concerning procedural due process and appellate rights and the above case law provides a basis for finding that the initial August 1993 claim was never denied by a final and binding decision since the Veteran was improperly informed that the appeal period had run in May 1994.  In addition, the May 1994 letter did not provide her with notice of appellate rights.

Moreover, the Veteran attempted to "reopen" her claim in October 1995.  At that time, the Veteran submitted a statement, which was received at the RO on October 2, 1995, asserting why she believed service connection for hearing loss was warranted along with evidence which had already been considered in her prior claim.  

In response, the RO sent the Veteran a letter on October 12, 1995.  In that letter, the RO stated, "Enclosed are thirty pages of evidence submitted by you and received by the Department of Veterans Affairs (VA) on October 2, 1995.  The evidence, consisting of copies of your application, DD Form 214, and medical evidence, is a duplicative of evidence already in file and has, therefore, already been considered.  We are returning it to you for your records.  

The RO never thereafter issued a rating decision, or administrative decision, denying the Veteran's request to reopen the claim of service connection for hearing loss.  Merely indicating that the Veteran's submission of records had already been considered, as stated in the October 12, 1995 letter, does not, standing alone, constitute a denial of the Veteran's claim.  

The next communication as noted in the claims file, is dated in 2006 and is in conjunction with her current claim on appeal.  

Based on the foregoing, the RO committed a procedural due process error by telling the Veteran that her appeal period expired nearly 6 months before it actually did.  This error essentially frustrated the purpose of the December 1993 notice, and misled the Veteran into thinking that her only available action was to attempt to reopen her claim.  Moreover, she was not provided with notice of appellate rights in May 1994.  Accordingly, the time period for the Veteran to file an NOD with the December 1993 rating decision cannot be said to have yet lapsed.  See 38 C.F.R. § 3.103.  

Accordingly, this appeal has been pending since the initial claim of service connection in August 1993.  

Although the RO, in essence, addressed the merits of the underlying claim as clearly reflected by the development undertaken since 2006 (a VA examination was conducted in January 2008), as well as the de novo review of the claim, as provided by the February 2008 rating decision and the December 2009 statement of the case, the Veteran's attorney-representative has not been provided an opportunity to provide argument with regard to the underlying claim of service connection.  

On the Veteran's VA Form 9, substantive appeal to the Board, the Veteran's attorney-representative specifically provided argument on the issue of whether new and material evidence had been presented to reopen a previously denied claim of service connection for hearing loss.  In so doing, the attorney representative presumed that the underlying issue of service connection was not at issue unless new and material evidence was first presented to reopen a previously denied claim.  

However, as explained above, there is no prior final decision with regard to the claim of service connection for  hearing loss.  Thus, in order to avoid any prejudice to the Veteran, she and her attorney-representative should be afforded an opportunity to present evidence and argument in their case with respect to the underlying claims of service connection for hearing loss and tinnitus, without first having to reopen the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty-to-assist letter as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, in compliance with 38 C.F.R. § 3.159.  

2.  Readjudicate the issues of entitlement to service connection for hearing loss and tinnitus in light of the fact that the December 1993 rating decision is not final.

3.  If the resolution does not constitute a complete grant of benefits, the Veteran and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Her claims should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


